Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 1 of 12

sourHERN olsmccr oF ' ssissiPPl

\__LE.D___..

    

 

 

 

 

1N THE UNITED sTATEs DISTRICT coURT
FoR THE soU'rHERN DISTRICT 0F MrsslsslPPI DE[; 17 2013
soU'rHERN DIVISIoN
ARTHUR JCHNSTON
BV_..._...._._T DEFUTY
DoUGLAs HANDSHOE PLAINTIFF
vs. CIvILACTIoNNo.1:15cv332Hso-JCG

VAUGHN PERRET, CHARLES LEARY &

DANIEL ABEL, D/B/A TROUT

POINT LODGE LTD OFNOVA SCOTIA

& IN THEIR INDIVIDUAL CAPACITIES

PROGRESS MEDIA GROUP LIMITED,

MARILYN SMULDERS, TORSTAR

CORPORA'I`ION, NATIONAL

GEOGRAPHIC SOCIETY, XYZ

FOUNDATION & JOHN DOES 1-50 DEFENDANTS

 

COUNTERCLAIMANT'S LEARY'S BRIEF SUPPORTlNG HIS MOTION UNDER FEDERAL
RULE OF EVIDENCE 201 AND FEDERAL RULE OF CIVIL PROCEDURE 54 REGARDING
DISM]SSAL OF LEARY'S CLAIM UNDER 11 U.S.C. SECTION 362(K)

 

This brief supports a motion for reconsideration, and an opportunity to be heard, under the Federal
Rules of Evidence and the Federal Rules of Civil Procedure. This is the first opportunity Dr. Leary has
had to address the Court's decision to dismiss a claim for a bankruptcy stay violation based on
Fed.R.Civ.P. 12(b)(6), despite the fact that Leaiy has previously submitted a motion for reconsideration
on this issue. The basis for dismissal has changed

In It's Order (ECF 305) on Dr. Leary's Motion for Reconsideration (ECF 294), the Court
granted Leary's motion regarding reconsideration of dismissal of his claim under 11 USC § 362(k) to
the extent that it was previously dismissed because it was found to be a new claim. It was not a new
claim and the Court agreed.

However, the Court proceeded to dismiss the claim under Fed.R.Civ.P. lZ(b)(6). rIhe Court

determined Leary did not have statutory or prudential standing as an individual injured by Mr.

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 2 of 12

Handshoe's violation of the bankruptcy stay. In reaching that decision the Court took “judicial notice of
the public bankruptcy court records” in the bankruptcy of Slabbed New Media, LLC (ECF 305).

The United States Court of Appeals for the Fifth Circuit, among others, has determined that
bankruptcy creditors are among the “individuals” who may have standing to file claims under 362(k);
St. Paul Fire & Marine Ins. Co., 579 F.3d.

Federal Rule of Evidence 201(e) states:

On timely request, a party is entitled to be heard on the propriety of taking judicial notice and

the nature of the fact to be noticed. If the court takes judicial notice before notifying a party, the

party, on request, is still entitled to be heard.

The parties were not notified of the Court's decision to take judicial notice of bankruptcy court
records. Therefore, Dr. Leary requests to be heard and respectfully asks that the Court reconsider It's
order dismissing the 362(k) claim on a motion to dismiss basis.

Dr. Leary hereby adopts and re-urges all arguments previously made in this case regarding
opposing dismissal of his claim under Section 362(k).

Mr. Handshoe has never denied or contested that Dr. Leary was a creditor in the Slabbed New
Media bankruptcy ln fact, as sole manager and member of Slabbed, Handsth named Leary as a pre-
petition creditor. This debt was a CAN $425,000 judgment ofNova Scotia Supreme Court against
Handshoe personally.

Leary had a pre-petition “claim” under the Bankruptcy Code against Handshoe personally based
on his publications on Slabbed. An indemnification agreement existed between Handshoe and Slabbed,
which is a public record filed with the Mississippi Secretary of State and in the bankruptcy court, filed
by Slabbed New Media as Exhibit 2 in the June 2, 2016, hearing before Judge Samson (ECF 96 in that
case).

Mr. Handshoe has testified under oath that the major assets and liabilities in the bankruptcy

stemmed from “the LLC's indemnity of me personally for my official acts” (ECF 170-1: ll, 5-7).

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 3 of 12

Leary objected to the bankruptcy court that the debt was not owed by Slabbed New Media, but
was in fact owed by Handshoe; In re Slabbed New Media, LLC, 557 B.R. 911 (Bankr. S.D. Miss.
2016).l The bankruptcy court ultimately denied the Slabbed bankruptcy solely because the plan was
deemed unfeasible. Id (“The objections to the Plan are sustained to the extent that they raised feasibility
of Slabbed's Plan, and the remaining issues raised therein are moot.” (emphasis added)).

This Court took judicial notice of bankruptcy court filings as the sole basis for It's dismissal of
Leary's 362(k) claim based on the rubric of statutory or prudential standing (ECF 305). The Court
found: “it is clear from the record in the bankruptcy case that Leary was not in fact a pre-petition
creditor of Slabbed New Media as to this $425,000.00 judgment.” On that basis, the Court decided
Leary lacked statutory standing to file a 362(k) claim for willful violation of a bankruptcy stay, citing
Labuzan, supra.

Leary was not a pre-petition creditor of Slabbed New Media, and he has not shown that he fell

within the class of persons whom Congress authorized to sue under ll U.S.C. § 362(k). See St.

Paul Fire & Marine Ins. Co., 579 F.3d at 543. Leary does not enjoy prudential or statutory

standing to sue for an alleged automatic-stay violation under 11 U.S.C. § 362(k) related to

Slabbed New Media’s bankruptcy
TI-IE LAW ON JUDICIAL NOTICE

J udicial notice should be used “sparingly” at the Rule 12(b)(6) step in a proceeding Trevino v.
Merscorp, Inc., 583 F. Supp. 2d 521 (D. Del. 2008); RENEKER v. OFFILL, Civil Action No. 3: 08-
CV-l394-D (N.D. Tex. Apr. 19, 2010), both citing Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d
Cir.2007).

In deciding a Rule 12(b)(6) motion to dismiss, the Court may consider matters of which it may

take judicial notice. Lovelace v. Software Spectrum, ]nc., 78 F.3d 1015, 1017-18 (Sth Cir.l996);

see Fed.R.Evid. 201(1) ("Judicial notice may be taken at any stage of the proceeding."). Federal

Rule of Evidence 201 permits courts to take judicial notice of an "adjudicative fact" if the fact
"is not subject to reasonable dispute in that it is (1) generally known within the territorial

 

l This Court found: “Leary and Perret filed a pro se objection to the confirmation of Slabbed New Media’s plan of
reorganization, wherein they acknowledged that the $425,000.00 judgment debt at issue was actually against Handshoe
personally, and not against Slabbed. In re Slabbed New Media, LLC, No. 15-50963-KMS, Obj. [92] at 1-2 (Bankr. S.D.
Miss. May 27, 2017 [sic]).”

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 4 of 12

jurisdiction of the trial court or (2) capable of accurate and ready determination by resort to
sources whose accuracy cannot be questioned." Taylor v. Charter Med. Corp., 162 F.3d 827,
829 (5th Cir.l998). Accordingly, "it is clearly proper in deciding a 12(b)(6) motion to take
judicial notice of matters of public record." Norris v. Hearst Trust, 500 F.3d 454, 461 n. 9 (5th
Cir.2007). Furthermore, "`a court may take judicial notice of a document filed in another court
to establish the fact of such litigation and related filings,' but `cannot take notice of the factual
findings of another court."' SB Int'l, Inc. v. P.R. Jindal, No. 3:06-cv-1174-G, 2007 WL
1411042, at *1 (N.D.Tex. May 14, 2007) (Fish, C.J.) (quoting Taylor, 162 F.3d at 829).
Nevertheless, the court should only take judicial notice of facts "`sparingly at the pleadings
stage.'" Reneker v. Oj‘z`ll, No. 3:08-cv-1394-D, 2010 WL 1541350, at *5 (N.D.Tex. Apr. l9.
2010) (Fitzwater, C.J.) (quoting Victaulic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir.2007)).
Thus, "`[o]nly in the clearest cases should a district court reach outside the pleadings for facts
necessary to resolve a case at that point.'" Id. (quoting Victaulic, 499 F.3d at 236).
Kaye v. LONE STAR FUND V (US), LP, 453 B.R. 645 (N.D. Tex. 2011).
A federal court “may take judicial notice of another court's judicial action. See Karaha Bodas
Co. v. Perusahaan Perambangan Minyak Dan Gas Bumi Negara, 2003 WL 21027134, at *4 (5th
Cir.2003).” Gray ex rel. Rudd v. BEVERLYENTERPRISES-MISS. , 390 F.3d 400 (5th Cir. 2004) at fn.
7. However, that court “cannot take judicial notice of findings of fact of other courts” Id (emphasis
added). “['l`]he fact that a judicial action was taken is indisputable and is therefore amenable to judicial
notice. See Taylor v. Charter Med. Corp., 162 F.3d 827, 831 (5th Cir.l998).” Id. “It is, however,
inappropriate to take judicial notice of factual findings of other courts.” Mississippi State Democratic
Party v. Barbour, 491 F. Supp. 2d 641 (N.D. Miss. 2007); also Grayson v. WARDEN,
COMMISSIONER, ALABAMA DOC, 869 F.3d 1204 (1 ]th Cir. 2017),' Fz'delity Nat. Financz'al, Inc. V.
Friedman, 855 F. Supp. 2d 948 (D. Ariz. 2012);Weinstein v. Islamic Republic of Iran, 175 F.Supp.2d
13, 16 (D. D.C. 2001); Hale v. Federal Bureau of Prisons, Civil Action No. 14-cv-00245-MSK-MJW
(D. Colo. Sept. 30, 2015).
This doctrine also applies in the case of a district court taking judicial notice of bankruptcy
court documents; MOMOH v. WELLS FARGO BANK NA, No. 15-cv-04729-HSG (N.D. Cal. July 1,
2016) (citations removed) (“The Court takes judicial notice of the materials from Plaintiff's bankruptcy

proceeding to the extent that they are offered to explain the procedural posture of this action. But the

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 5 of 12

Court declines to take judicial notice to the extent that Defendant offers these materials for the truth of

the matters they assert therein.”).

[E]ven though a court may take judicial notice of a "document filed in another court . . . to

establish the fact of such litigation and related tilings," a court cannot take judicial notice of the
factual findings of another court. This is so because (1) such findings do not constitute facts
"not subject to reasonable dispu " within the meaning of Rule 201; and (2) "were [it]
permissible for a court to take judicial notice of a fact merely because it had been found to be

true in some other action, the doctrine of collateral estoppel would be superfluous."
Taylor v. Charter Medical Corp., 162 F.3d 827 (5th Cir. 1998), footnotes removed.

“[A] "court may take judicial notice of a document filed in another court `not for the truth of the
matters asserted in the other litigation, but rather to establish the fact of such litigation and related
filings.'" US v. Jones, 29 F. 3d 1549 - Court of Appeals, llth Circuit 1994 citing Lz'berty Mut. Ins. Co.
v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388-89 (2d Cir.l992); also Lapin v. Goldman Sachs
Group, Inc., 506 F. Supp. 2d 221 (S.D.N.Y. 2007).

“[C]ourts routinely take judicial notice of documents filed in other courts, again not for the truth
of the matters asserted in the other litigation, but rather to establish the fact of such litigation and
related filings. See, e.g., United States v. Walters, 510 F.2d 887, 890 n. 4 (3d Cir.l975)” Kramer v.
Time Warner Inc., 937 F. 2d 767 - Court of Appeals, 2nd Circuit 1991. “[T]he accuracy of the
statements in court filings can reasonably be questioned Specifically, while the court may take judicial
notice of pleadings for the limited purpose of establishing the fact of such litigation or proceeding, the
court does not take judicial notice of the truth of the matters asserted in those other proceedings”

CL UB AT HOKULI'A, INC. v. AMERICAN MOTORISTS INSURANCE COMPANY, Civil No. 10-
00241 JMS-LEK (D. Haw. Sept. 3, 2010).

Courts have specifically found it inappropriate to take judicial notice of documents from other

courts on a motion to dismiss; Kushner v. Beverly Enterprises, Inc. , 317 F.3d 820 (8th Cir. 2003).

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 6 of 12

BANKRUPTCY CREDITORS

The Bankruptcy Code defines a creditor, in part, as an "entity that has a claim against the debtor
that arose at the time of or before the order for relief[.]" 11 U.S.C. §101(10)(A). The term “claim" is
defmed, in part, as a "right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
unsecured[.]" ll U.S.C. §101(5)(A). In defming the term “claim,” “Congress intended by this language
to adopt the broadest available definition of "claim." See Pennsylvania Dept. of Public Welfare v.
Davenport, 495 U. S. 552, 558, 563-564 (1990); see also Ohio v. Kovacs, 469 U. S. 274, 279 (1985). In
Davenport, we concluded that "`right to payment' [means] nothing more nor less than an enforceable
obligation...." 495 U. S., at 559.” Johnson v. Home State Bank, 501 U.S. 78, 111 S. Ct. 2150, 115 L.
Ed. 2D 66 (1991).

Indemnity between the bankrupt and a third party is recognized as creating a claim. AH Robins
Co., Inc. v. Piccinin, 788 F.2d 994 (4th Cir. 1986); “no creditor is required to file a proof of claim.” In
re Simmons, 765 F.Zd 547 (5th Cir. 1985); In re Slabbed, supra. Leary objected to the feasibility of the
Slabbed New Media plan, not only the fact that the Canadian judgment was against Handshoe
personally. Id.
LEARY HAD A CLAIM AND WAS A CREDITOR

The bankruptcy court recognized that Leary had a “claim” against Slabbed New Media, despite
the fact that Leary's “foreign judgment [...] has been held unenforceable here under the SPEECH Act,”
citing Trout Poz'nt Lodge, Ltd. v. Handshoe, 729 F.3d 481, 496 (5th Cir. 2013). The bankruptcy court
explicitly found: “[T]he definition of a claim in bankruptcy is broad enough to include this debt;
although the judgment cannot be enforced against any assets held in the United States, it is still valid as
against any foreign assets whether currently possessed or later acquired” In re Slabbed New Media,

LLC, 557 B.R. 911 (Bankr. S.D. Miss. 2016) at fn. 4 (emphasis added).

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 7 of 12

In addition, the bankruptcy court's final decision placed Leary on a list of “creditors,” referring
in that paragraph to the other “remaining creditors” Montgomery Law Center, 'l`ruitt Law Firm, and
others. Id. Leary also appeared in that proceeding With standing as a creditor, and filed motions both
pro se and represented by counsel, objecting to the feasibility of the reorganization plan. For all intents
and purposes Leary was a creditor in the view of Handshoe, Slabbed New Media, and the bankruptcy
court even in the face of Leary's Canadian court judgment being against Handshoe personally.

The complexities of under what legal doctrine Leary would have had to pursue his claim against
Slabbed in the bankruptcy apparently depends on Mississippi state law. In re Kizzee-Jordan, 626 F.3d
239 (5th Cir. 2010) at fn 19. However, this never became an issue as the bankruptcy was dismissed due
to the unfeasible nature of its plan.

THE COURT TOOK JUDICIAL NOTICE OF DISPUTED FACTS AND JUDICIAL
FINDINGS

Respect:fully, this Court took judicial notice of (a) judicial findings of another court and (b)
document(s) filed in another court for the truth of the matters asserted in the other litigation, i.e. the
bankruptcy. Again, respectfully, while it was permissible to judicially notice the existence of the
bankruptcy proceeding, both acts of judicial notice are impermissible under the Federal Rules of
Evidence and federal common law.

The salient issue in this Court's Order (ECF 305) was Leary's prudential standing, "Prudential
standing requirements exist in addition to the immutable requirements of Article lII as an integral part
of judicial self-govemmen " St. Paul Fire & Marine Ins. Co. v. Labuzan, 579 F.3d 533, 539 (5th
Cir.2009) (intemal quotation marks omitted).

In recent decades [...] we have adverted to a "prudential" branch of standing, a doctrine not

derived from Article III and "not exhaustively defined" but encompassing (we have said) at

least three broad principles: "`the general prohibition on a litigant's raising another person's
legal rights, the rule barring adjudication of generalized grievances more appropriately

addressed in the representative branches, and the requirement that a plaintiffs complaint fall
within the zone of interests protected by the law invoked.'" Elk Grove Unifz`ed School Dist. v.

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 8 of 12

Newdow, 542 U.S. 1, 12, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004) (quoting Allen v. Wright, 468

U.S. 737, 751, 104 S.Ct. 3315, 82 L.Ed.2d 556 (1984)).

The Cotut found Leary lacked prudential standing under 11 USC Section 362(k) because that
Act applies to creditors and the Court found that in reality Leary was not a bankruptcy creditor,
Labuzan, supra. The relevant statute reads:

Except as provided in paragraph (2), an individual injured by any willful violation of a stay

provided by this section shall recover actual damages, including costs and attorneys' fees, and,

in appropriate circumstances, may recover punitive damages. ll U.S.C. § 362(k) (emphasis

added).
Relying solely on judicial notice of the records of the Slabbed New Media bankruptcy, the Court found
Leary was not a pre-petition creditor and therefore not “an individual injured by any willful violation of
a stay.” This was despite the fact that Leary was on the list of the 20 largest creditors; In re Slabbed
New Media, LLC, No. 15-50963-KMS, List of Creditors [2] at 1 (Bankr. S.D. Miss. June 16, 2016),
and the fact that Handshoe has never denied Leary was a creditor, Handshoe's only legal argument on
dismissal is his erroneous assertion that Section 362 is solely designed to protect the bankruptcy debtor,
and not creditors; Labuzan, supra.
Judicial Notice of Truth of Matters Asserted in Bankruptcy objection

In reaching Its decision, the Court looked into a pro se objection filed by Leary, in which he
argued in part that the $425,000 debt Was a judgment against Handshoe personally. “Leary and Perret
filed a pro se objection to the confirmation of Slabbed New Media’s plan of reorganization, wherein
they acknowledged that the $425,000.00 judgment debt at issue was actually against Handshoe
personally, and not against Slabbed. In re Slabbed New Media, LLC, No. 15-50963-KMS, Obj. [92] at
1-2 (Bankr. S.D. Miss. May 27, 2017).” (ECF 305). Leary also made other arguments objecting to the
plan's feasibility, including “the plan of reorganization provides no viable plan for Slabbed "to survive

as a business concern, and its supposed future viability rests solely on vague assertions of legal claims

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 9 of 12

in civil suits where Mr. Handshoe's personal liability for intentional acts do not make such legal actions
subject to bankruptcy protection or discharge".” Slabbed, supra.

The Court thereby impermissibly took judicial notice of Leary's objection for the truth of the
matters asserted therein; that is “to prove the truth of the documents' contents.” Lovelace v. Soj?ware
Spectrum Inc., 78 F.3d 1015 (5th Cir. 1996),' also.' Doe v. MR]NE-LOMBARD, Civil Action No. 16-
1 48 76 (E.D. La. Nov. 10, 2016),' Prewitt v. Continental Automotive, 927 F. Supp. 2d 435 (W.D. Tex.
2013),' United States v. Walters, 510 F.2d 887, 890 n. 4 (3d Cir.1975); Kramer v. Time Warner lnc.,
937 F. 2d 767 - Court of Appeals, 2nd Circuit 1991; US v. Jones, 29 F. 3d 1549 - Court of Appeals,
llth Circuit 1994; Liberty Mut. Ins. Co. v. Rotches Pork Packers, Inc., 969 F.2d 1384, 1388-89 (2d
Cir.l992); Lapin v. Goldman Sachs Group, Inc., 506 F. Supp. 2d 221 (S.D.N.Y. 2007); MOMOH v.
WELLS FARGO BANK NA, No. 15-cv-O4729-HSG (N.D. Cal. July 1, 2016).

This is not proper in the context of judicial notice on a motion under Rule 12(b)(6). Leary's
cause of action may not be dismissed based on judicial notice of the truth of matters contained within
his pro se objection in bankruptcy court. While Leary's objection might be admissible as an admission,
that would require converting Mr. Handshoe's motion to dismiss into a motion for summary judgment
and “all parties shall be given reasonable opportunity to present all material made pertinent to such a
motion by Rule 56.” Fed.R.Civ.P. 12 (b); Isquith v. Middle South Utilities, Inc., 847 F.2d 186 (5th Cir.
1988). And in the end, Leary's admission that his judgment is against Handshoe personally does
nothing to diminish the fact that he had a pre-petition claim against Slabbed New Media in bankruptcy,
something Handshoe himself (as Slabbed's sole member) and Slabbed's counsel Craig Geno urged
based on indemnity.

Therefore, in addition and in the alternative, as argued above, Leary actually had “a claim”
under the Bankruptcy Code against Slabbed New Media based on the indemnity agreement invoked by

Slabbed New Media and Handshoe in the bankruptcy (“an unsecured claim in the amount of

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 10 of 12

$425,000.00 for alleged indemnification of a Canadian defamation judgment” In re Slabbed New
Media, LLC, 557 B.R. 911 (Bankr. S.D. Miss. 2016)). Leary was thus a creditor with standing under
Section 362(1<).

Judicial Notice of Findings of Fact in Bankruptcy Proceeding

Second, the Court in reaching It's decision to dismiss the 362(k) claim took judicial notice of the
purported findings of fact of the bankruptcy court.

Upon consideration of whether to confirm Slabbed New Media’s plan of reorganization, the

Bankruptcy Court determined that Slabbed New Media’s purported liability relating to the

Canadian defamation judgment was actually one owed by Handshoe individually, and was not a

liability of the bankruptcy debtor Slabbed. ln re Slabbed New Media, LLC, 557 B.R. 911, 913

(Bankr. S.D. Miss. 2016). Leary’s allegation in his Counterclaims that he was a creditor in

Slabbed New Media’s bankruptcy is contrary to his clear and unequivocal objection filed in the

Bankruptcy Court, and to the Bankruptcy Court’s finding on this point. See id.

(ECF 305, emphasis added).

This is also not permissible and cannot form the basis for a dismissal under Rule 12(b)(6); Gray ex rel.
Rudd v. BEVERLY ENTERPRISES-MISS., 390 F.3d 400 (5th Cir. 2004); Mississippi State Democratic
Party v. Barbour, 491 F. Supp. 2d 641 (N.D. Miss. 2007); and other cases cited above,

In addition and in the altemative, as argued above, the bankruptcy court actually found Leary
had a claim and was a creditor (ln re Slabbed New Media, LLC, 557 B.R. 911, 913 (Bankr. S.D. Miss.
2016), listing creditors; also, “the definition of a claim in bankruptcy is broad enough to include this
debt; although the judgment cannot be enforced against any assets held in the United States, it is still
valid as against any foreign assets whether currently possessed or later acquired.” Id, referring to
Leary's 2012 judgment against Handshoe).

At the stage at which the bankruptcy was dismissed in September, 2016, the bankruptcy court
accepted Slabbed's assertion of the $425,000 debt and Leary's claim to it as a creditor. Thus, in August,

2016, a mandatory bankruptcy stay remained in place and Leary was at that time a pre-petition

bankruptcy creditor.

10

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 11 of 12

Finally, Dr. Leary again adopts and re-urges his previous arguments opposing dismissal of his
362(k) claim made in his brief opposing dismissal and his briefs asking for reconsideration As pleaded
by Leary, Handshoe was a bankruptcy creditor who initiated a Fed.R.Civ.P. 69 proceeding in his
personal name in order to lay claim to the major asset of the bankruptcy estate in his personal name2
Handshoe and Slabbed New Media are separate entities with separate assets and liabilities The
violation of the bankruptcy stay was intentional, high handed, and oppressive Leary was damaged
thereby.

Respectf`ully, Leary's 362(k) claim should not be dismissed. This Court has jurisdiction over this
matter and it should be decided in Leary's favor, including on a motion for summary judgment or if not
at trial. The facts are clear.

RESPECTPULLY SUBMITTED, this the \/Z/ day of December, 2018.

C S LEARY, DEFENDANT

appearing pro se

308 5th Ave E
Vancouver, BC V5T lH4
Canada

802-440-0213
foodvacation@gmail.com

 

2 This was despite the fact the Handshoe has testified he was already indemnified b`y Slabbed New Media for $48,000 in
attomey’s fees (ECF 170-1); in yet, the lawyer, Jack Truitt, was allegedly never paid and was an active creditor in the
bankruptcy.

ll

Case 1:15-cv-00382-HSO-.]CG Document 310 Filed 12/17/18 Page 12 of 12

CERTIFICATE OF SE_RY!CE
l hereby certify that, on §§ § l ? , 2018, I caused a true and correct copy of the above and
foregoing to be filed utilizing the Court’s CM/ECF electronic document filing system, which caused
notice of such filing to be delivered to all counsel of record and parties requesting notice, and by
United States First Class Mail, postage prepaid, to the following non-ECF participants having appeared

in this action:

[mne] y /§\

Charles L. Leary "/

12

